Citation Nr: 1808249	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-17 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 10 percent for tinea versicolor (claimed as a rash).  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for arthritis.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney
ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from September 1965 to August 1967.  The Veteran received the Vietnam Service Medal and the Vietnam Campaign Medal, among other commendations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012, March 2014, and February 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In March 2012, the RO increased the disability rating for the Veteran's service-connected PTSD from 30 percent to 50 percent disabling, effective as of February 16, 2012.  In March 2014, the RO continued the 10 percent disability rating of the Veteran's tinea versicolor, and denied entitlement to service connection for bilateral hearing loss.  Finally, in February 2016, the RO denied entitlement to service connection for arthritis.  

In October 2015, the Board remanded the Veteran's claims for increased rating for PTSD and tinea versicolor, service connection for bilateral hearing loss, and entitlement to TDIU benefits, for further evidentiary development.  These issues are now again before the Board.  

In December 2015, after the Board issued its remand in October 2015, the Veteran filed a new claim for entitlement to service connection for arthritis.  As previously stated, in a February 2016 rating decision, the RO denied entitlement to service connection for arthritis.  In March 2016, the Veteran filed a notice of disagreement pertaining to his arthritis claim, and timely filed an appeal.  Thus, the issues have been recharacterized accordingly on the title page to include all of the Veteran's appealed claims.  

With regard to the claim for an increased disability rating for tinea versicolor, the Board notes that the Veteran initially filed his claim for entitlement to service connection for tinea versicolor in September 2011.  In a January 2012 rating decision, the RO granted service connection for tinea versicolor and assigned a disability rating for 10 percent, effective as of September 7, 2011.  Then, in March 2013, the Veteran filed a new claim for entitlement to service connection for a rash.  As tinea versicolor and a rash are both disorders of the skin, in a March 2014 rating decision, the RO accordingly evaluated the Veteran's claimed rash disability as tinea versicolor, and continued the previously assigned disability rating of 10 percent.  The issue has been recharacterized accordingly on the title page.  

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that in October 2014, the Veteran, through his representative, submitted evidence pertaining to his PTSD claim, which included evidence that indicated that employment was not substantially gainful.  The Board further notes that the same evidence was re-submitted in January 2017.  As such, the Board has characterized the appeal as also encompassing the matter of the Veteran's entitlement to TDIU benefits due to his service-connected PTSD, to include on an extraschedular basis, as a component of the Veteran's claim for an increased rating.  See Rice, supra.  

The issues of entitlement to increased disability ratings for PTSD and tinea versicolor, service connection for arthritis, and TDIU benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not suffer from bilateral hearing loss that manifested during, or as a result of, active military service.  
CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C. §§ 1101, 1110, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties  

VA has completed the necessary steps in order to meet its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board finds that the duties to notify and assist have been met.  

II.  Service Connection  

Generally, to establish service connection, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309; Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010); see also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307(d), 3.309(a).  A showing of chronicity requires a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

When a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was shown in service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.; Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Walker v. Shinseki, 708 F.3d 1331, 1336, 1339 (Fed. Cir. 2013) (explaining that "shown as such in service" means "clearly diagnosed beyond legitimate question").  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker, 708 F.3d at 1338-39.  "Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary."  38 U.S.C. § 5107(a).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno, 6 Vet. App. at 469.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  
38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

In this case, the Veteran seeks entitlement to service connection for bilateral hearing loss.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Service connection for impaired hearing is only established when audiometric testing meets the specified pure tone and speech recognition criteria.  

The Veteran's service treatment records are silent for treatment or complaints of hearing loss.  Upon the May 1965 entrance examination, the Veteran's hearing was normal.  Pure tone thresholds, in dB, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
0
5
5
0
5

The Veteran's service treatment records reflect that, upon the separation examination in August 1967, the Veteran's hearing was normal.  Pure tone thresholds, in dB, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
n/a
0
LEFT
5
0
5
n/a
5

Therefore, the Veteran did not meet the requirements for a hearing loss disability, for VA purposes, at the time of separation.  See 38 C.F.R. § 3.385.  The Board recognizes that it is unclear as to whether ASA or ISO-ASA standards were used between January 1, 1967 and December 31, 1970.  The Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.  





(CONTINUED ON NEXT PAGE)
However, even when converting to the ISO-ANSI standards, the pure tone thresholds would have been, in dB:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
n/a
5
LEFT
20
10
15
n/a
10

As there were no frequencies where the auditory threshold was greater than 26 dB, the Veteran would have still not met the requirements for demonstrating a hearing loss disability at the time of separation under 38 C.F.R. § 3.385.  Thus, the Veteran did not have hearing loss during service.  

Following service, the Veteran's original claim for VA compensation for hearing loss disability was received in March 2013, nearly 46 years after separation from active service.  A January 2014 VA audiological examination report notes the following pure tone thresholds in dB:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
50
55
LEFT
20
25
30
40
55

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 98 in the left ear.  

The examiner noted bilateral sensorineural hearing loss.  In a March 2014 addendum opinion, the VA examiner indicated that the Veteran's military occupational specialty (MOS) was ammunition storage specialist.  The VA examiner further noted that a review of the records indicated a low probability of noise exposure in relation to the Veteran's MOS.  Based on the foregoing and due to the fact that there was no evidence of hearing loss or significant change in hearing for VA purposes during active duty or within a reasonable time after active service, the VA examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of military noise exposures.  

Consistent with the March 2014 VA examiner's addendum opinion that the Veteran's hearing loss was less likely as not related to active service noise exposure, the Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, shows that the Veteran's occupation was an ammunition storage specialist.  Thus, the Board finds that given the Veteran's role of managing ammunition equipment in a storage setting during his active service, it is unlikely that he was exposed to noise or acoustic trauma.  

The Board acknowledges that the Veteran is competent to state that he experiences hearing loss.  However, the record does not reflect that the Veteran has the requisite training and expertise to link his current hearing loss disability to noise exposure during his military service.  

The Veteran has a present disability of bilateral sensorineural hearing loss.  Unfortunately, the evidence of record does not demonstrate a nexus between the disability and the Veteran's active service.  

While the Veteran's medical records reflect a diagnosis of bilateral hearing loss, they do not establish etiology.  The Veteran's service treatment records are silent as to complaints about hearing problems, and there is no evidence of record to establish hearing loss onset within a reasonable period after service.  The Veteran's hearing was within normal limits upon separation.  

Although the Veteran believes that he has bilateral hearing loss related to his active service, the medical evidence of record does not support this conclusion.  Under the ISO-ANSI standards, the Veteran exited the service with normal hearing in both ears; therefore, the Veteran did not meet the requirements for demonstrating a bilateral hearing loss disability at the time of separation under 38 C.F.R. § 3.385.  Due to the absence of subsequent medical records immediately following service, there is no way to determine the decline of hearing after service.  

Although the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The etiology of bilateral hearing loss is a complex medical determination and the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence of record determined that the etiology of the Veteran's bilateral hearing loss is unrelated to his service.  Thus, although the Board has carefully considered the lay contentions of record, the Board ultimately affords the objective medical evidence of record, which weighs against finding a connection between the Veteran's bilateral hearing loss and his service.  

Because the preponderance of the evidence is against the claim, the provisions of 
38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for increased rating for PTSD and tinea versicolor, service connection for arthritis, and entitlement to TDIU benefits, so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

A.  PTSD

VA's duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board notes that the Veteran was last afforded a VA examination to assess the severity of his service-connected PSTD in February 2016, approximately two years ago.  In a January 2017 brief, the Veteran's representative asserted that the Veteran's PTSD should be increased to a disability rating of 70 percent, suggesting that the Veteran's PTSD may have increased in severity since the February 2016 VA examination.  See January 2017 brief.  

In light of the foregoing, a more contemporaneous examination is warranted in order to ensure that the record reflects the current severity of the Veteran's service-connected PTSD.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

B.  Tinea Versicolor

Regarding the issue of an increased rating for tinea versicolor, the record reflects that the Veteran timely filed a notice of disagreement (NOD) in July 2014, in conjunction with the RO's March 2014 rating decision, which denied a disability rating in excess of 10 percent.  The record further reflects that the Veteran was last afforded a VA examination for the claimed tinea versicolor disability in January 2014; thus, the Veteran was not afforded a more contemporaneous examination after he filed his July 2014 NOD, which suggested that his skin condition had worsened since the January 2014 VA examination.  

Therefore, in the same way that an additional examination is warranted for the Veteran's PTSD claim, a more contemporaneous examination is also warranted for the increased rating claim for tinea versicolor in order to ensure that the record reflects the current severity of the service-connected disability.  Id.  

C.  Arthritis

VA's duty to notify under the VCAA includes sending claimants a letter which provides the evidentiary requirements and regulations pertinent to their particular claim(s).  Here, the Veteran's electronic claims file does not contain evidence of a VCAA letter sent to the Veteran in regard to his claim of service connection for arthritis.  If this letter was sent, it must be associated with the claims file.  If such a letter has not been sent, the RO must notify the Veteran of the elements of a service connection claim, as regards to his claim for service connection for arthritis.  

D.  TDIU

Finally, consideration of the Veteran's claim for entitlement to TDIU benefits is dependent upon the impact of his service-connected PTSD on his ability to obtain or retain substantially gainful employment.  The matter of a TDIU is therefore inextricably intertwined with the Veteran's claim for increased rating for his PTSD.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required as well.  

Furthermore, in accordance with the Board's October 2015 remand, in December 2015, the RO provided the Veteran with the VA Form 21-8940, affording him the opportunity to file a formal claim for a TDIU due to PTSD, and to provide information with regard to his work history and reasons for unemployment.  To date, the Veteran has not provided the completed VA Form 21-8940.  The Board finds that the Veteran should provide pertinent financial information in order for the Board to determine if the Veteran has only been able to sustain marginal employment due to his service-connected PTSD.  The Board further finds that the Veteran should be afforded a final opportunity to provide the VA Form 21-8940.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file a copy of the VCAA letter sent to the Veteran with regard to his claim for arthritis.  If such a letter was not issued, issue a VCAA letter notifying the Veteran of the elements required to substantiate a service connection claim.  

2.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran and his representative should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record himself.  

3.  The Veteran should be scheduled for a VA examination before an appropriate physician to determine the current severity of his service-connected PTSD.  The examiner must review the claims file and all previous VA and private examination reports.  The examination report should also show consideration of the Veteran's documented medical history and assertions/complaints.  All indicated studies should be completed, and all clinical findings reported in detail.  The examiner should specifically provide the following:  

(a)  Provide a full multiaxial diagnosis with a global assessment of functioning score.  

(b)  Specifically discuss the effects of the Veteran's PTSD on his occupational and social functioning.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  

4.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current severity of his service-connected tinea versicolor.  The examiner must review the claims file and all previous VA examination reports.  The examination report should also show consideration of the Veteran's documented medical history and assertions/complaints.  All indicated studies, should be completed, and all clinical findings reported in detail.  

The examiner is requested to describe all manifestations and symptoms of the Veteran's service -connected tinea versicolor disorder, to include the functional impairment caused by it.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  

5.  Provide the Veteran and his representative again with VA Form 21-8940 in connection with the claim for entitlement to TDIU, and request that he supply the requisite information.  

6.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing all indicated development, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal are not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


